DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment dated August 12, 2022 in which claims 1, 8, 9, 11, 20, and 21 were amended, claims 6 and 7 were cancelled, and claims 22 and 23 were added, has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-16, and 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,861,836. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-5, 8-16, and 18-23, Patent ’836 [Claims 1-20] discloses the limitations of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han (U.S. Pub. 2008/0157326) in view of Shinada (U.S. Pat. 6121553), and further in view of Chao (U.S. Pub. 2010/0289133) and Kariya (U.S. Pub. 2006/0202322).
Regarding claim 1, Han [Fig.5] discloses a package comprising:
a first substrate [20] having a first connection pad [21a] disposed on a first face of the first substrate;
a second substrate [30] having a second connection pad disposed on a second face of the second substrate, the second substrate being spaced apart from the first substrate;
an interposer frame arranged between the first substrate and the second substrate, an interposer frame [40] comprising:
an interposer substrate having a plurality of through substrate holes (TSHs) [41] and having an opening [die 22 opening] whose width is greater than a width of each TSH of the plurality of TSHs; 
a conductive layer lining sidewalls [Para.37] of each TSH of the plurality of TSHs, the conductive layer filling less than an entirety of each TSH; and
solder [35] extending entirely through the TSHs and along inner sidewalls of the conductive layer to electrically connect the first connection pad to the second connection pad [Figs.4-5] [Paras.35,41-42].

Han substantially discloses the claim limitations as discussed above, but fails to explicitly disclose wherein the interposer substrate is made of a base material and at least one additive and the at least one additive adjusts a strength and a coefficient of thermal expansion of the interposer substrate. However, [Shinada, Fig.6, col.17 lines 13-31] wherein the interposer frame [22] is made of a base material and an additive, and at least additive, including fiber glass, and the at least one additive adjusts a strength and a coefficient of thermal expansion of the interposer substrate.  It would have been obvious to include the teachings of Shinada into the device of Han, since it is obvious to combine prior art elements according to known methods to yield predictable results.  Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Han fails to explicitly disclose wherein the conductive layer comprises a first metal that lines the sidewalls of each TSH and a second metal different from the first metal that lines an upper surface of the interposer substrate. However, Chao [Fig.12] discloses wherein the conductive layer comprises a first metal [43,44] that lines the sidewalls of each TSH and a second metal [35,313] different from the first metal that lines an upper surface of the interposer substrate [34]. Similarly, Kariya [Figs.7-8] discloses wherein the conductive layer comprises a first metal [83] that lines the sidewalls of each TSH and a second metal [86,87,88] different from the first metal that lines an upper surface of the interposer substrate. It would have been obvious to include the teachings of Chao and Kariya into the device of Han, since it is obvious to combine prior art elements according to known methods to yield predictable results.  Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 3-5, and 8, Han and Shinada disclose
wherein the plurality of TSHs [41] each pass entirely through a periphery region of the interposer substrate and collectively surround a central region of the interposer substrate in which the opening is arranged;

wherein the base material is selected from a group consisting of glass, silicon, gallium arsenide, silicon on insulator, epoxy, polymers, molding compound, epoxy, plastic, and ceramic; and the additive is selected from a group consisting of fiber glass [Shinada, Fig.6, col.17 lines 13-31];

wherein the conductive layer establishes a plurality of ring-like structures that line the sidewalls of the plurality of TSHs, respectively [Para.37];

wherein the conductive layer defines plurality of ring-like structures that collectively laterally surround a semiconductor die [22].

Claim(s) 11-13, 15-16, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han (U.S. Pub. 2008/0157326) in view of Miyazaki (U.S. Pat. 6297141), Ogawa (U.S. Pat. 6952049) and further in view of Kaprinidis (U.S. Pub. 2007/0111010).
Regarding claim 11, Han [Figs.3-5] discloses a package including an interposer frame [40], the interposer frame comprising:
an interposer substrate having a plurality of through substrate holes (TSHs) [41] and having an opening [die 22 opening] whose width is greater than a width of each TSH of the plurality of TSHs; and
a conductive layer lining sidewalls [Para.37] of each TSH of the plurality of TSHs, the conductive layer filling less than an entirety of each TSH such that a plurality of conductive structures corresponding to the conductive layer are disposed in respective TSHs.
Han fails to explicitly disclose wherein the interposer substrate has upper and lower surfaces and is made of a base material and fiber glass and the fiber glass adjusts a strength and a coefficient of thermal expansion of the interposer substrate, wherein the base material and the fiber glass are continuous from the upper surface to the lower surface, wherein a weight percentage of the fiber glass from the upper surface to the lower surface of the interposer substrate is in a range from 5% to 60%. However, Ogawa [Figs.1,26] discloses wherein the interposer substrate [120,920] has upper and lower surfaces and is made of a base material and fiber glass [140,940] and the fiber glass adjusts a strength and a coefficient of thermal expansion of the interposer substrate, wherein the base material and the fiber glass are continuous from the upper surface to the lower surface [Col.46 lines 18-37]. Kaprinidis [Para.4] discloses and makes obvious wherein a weight percentage of the fiber glass from the upper surface to the lower surface of the interposer substrate is in a range from 5% to 60%. It would have been obvious to include the teachings of Ogawa and Kaprinidis into the device of Han, since it is obvious to combine prior art elements according to known methods to yield predictable results.  Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Han fails to explicitly disclose where a conductive structure includes an upper collar extending out of a TSH to over the upper surface of the interposer substrate proximate to the TSH and includes a lower collar extending out of the TSH to beneath the lower surface of the interposer substrate proximate to the TSH. However, Miyazaki [Figs.1-2] discloses an interposer substrate [2] where a conductive structure [24] includes an upper collar extending out of a TSH [22] to over the upper surface of the interposer substrate proximate to the TSH and includes a lower collar extending out of the TSH to beneath the lower surface of the interposer substrate proximate to the TSH. It would have been obvious to include the teachings of Miyazaki into the device of Han, since it is obvious to combine prior art elements according to known methods to yield predictable results.  Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 12-13, and 15-16, Han [Figs.3-5] and Ogawa disclose a package
wherein a plurality of conductive ring-like structures line sidewalls of the plurality of TSHs, respectively, such that a conductive ring-like structure fills less than an entirety of a corresponding TSH and leaves a central opening extending entirely through the conductive ring-like structure [Para.37];

further comprising:
a first substrate [20] comprising a first plurality of connectors [21a];
a second substrate [30] comprising a second plurality of conductive bumps or conductive balls [35]; and
a conductive structure [35 and through hole metal] extending through the central opening to electrically connect a first connector [21a] of the first plurality of connectors to a first conductive bump or conductive ball [35] of the second plurality of conductive bumps or conductive balls [Fig.5];

wherein the plurality of TSHs [41] each pass entirely through a periphery region of the interposer frame [40] and collectively surround a central region of the interposer frame, and a semiconductor die [22] is arranged in the opening;

wherein the base material is selected from a group consisting of glass, silicon, gallium arsenide, silicon on insulator, epoxy, polymers, molding compound, epoxy, plastic, and ceramic; [Ogawa, col.46 lines 18-37].

Regarding claim 23, Miyazaki discloses conductive structure includes an upper collar and lower collar extending out of a TSH, but fails to explicitly disclose wherein at least one of the upper collar or the lower collar has a width in a range from 2 µm to 100 µm. However, Miyazaki [Col.3 lines 40-41] discloses through substrate hole [22] comprising a diameter of 200 µm. It appears obvious that the ring-like structure has a width in a range from 2 µm to 100 µm [Figs.1-2]. It would have been obvious to include wherein the ring-like structure has a width in a range from 2 µm to 100 µm, since it is obvious to combine prior art elements according to known methods to yield predictable results.  Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han (U.S. Pub. 2008/0157326) in view of Shinada (U.S. Pat. 6121553), Chao (U.S. Pub. 2010/0289133), and Kariya (U.S. Pub. 2006/0202322), as applied above, and further in view of Wu (U.S. Pub. 2011/0291287) and Shin (U.S. Pub. 2010/0330747).
Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han (U.S. Pub. 2008/0157326) in view of Berry (U.S. Pat. 8283767), Ogawa (U.S. Pat. 6952049) and Kaprinidis (U.S. Pub. 2007/0111010), as applied above, and further in view of Wu (U.S. Pub. 2011/0291287) and Shin (U.S. Pub. 2010/0330747).
Regarding claims 2 and 18, Han fails to explicitly disclose the limitations of the claims. However, Wu [Para.34] discloses wherein a pitch at which the TSHs are spaced is in a range from about 75 µm to about 500 µm.  Shin [Para.84] discloses wherein a TSH of the plurality of TSHs has a width in a range from about 50 µm to about 200 µm.  It would have been obvious to include the teachings of Wu and Shin into the device of Han, since it is obvious to combine prior art elements according to known methods to yield predictable results.  Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 9-10 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han (U.S. Pub. 2008/0157326) in view of Shinada (U.S. Pat. 6121553), Chao (U.S. Pub. 2010/0289133), and Kariya (U.S. Pub. 2006/0202322), as applied above, and further in view of Miyazaki (U.S. Pat. 6297141).
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han (U.S. Pub. 2008/0157326) in view of Berry (U.S. Pat. 8283767), Ogawa (U.S. Pat. 6952049) and Kaprinidis (U.S. Pub. 2007/0111010), as applied above, and further in view of Miyazaki (U.S. Pat. 6297141).
Regarding claims 9-10 and 14, Han discloses substantially the limitations of the claims wherein the TSHs are lined with copper, but fails to explicitly disclose the wherein the copper layer forms a ring-like structure extending outward beyond faces of the interposer frame to cover portions of the faces of the interposer frame.  However, Miyazaki [Fig.1-3] discloses wherein a ring-like structure [24] of the plurality of ring-like structures extends outward beyond outer faces of the interposer frame to cover portions of the outer faces of the interposer frame, and wherein the conductive structure extends fully through a central opening in the ring-like structure to electrically connect the second substrate to the connector of the first plurality of connectors; and wherein the ring-like structure includes copper.
It would have been obvious to include the teachings of Miyazaki into the device of Han, since it is obvious to combine prior art elements according to known methods to yield predictable results.  Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 22, Miyazaki discloses the ring-like structure, but fails to explicitly disclose wherein when extended outward beyond the outer faces of the interposer frame, the ring-like structure of the plurality of ring-like structures has a width in a range from 2 µm to 100 µm. However, Miyazaki [Col.3 lines 40-41] discloses through substrate hole [22] comprising a diameter of 200 µm. It appears obvious that the ring-like structure has a width in a range from 2 µm to 100 µm [Figs.1-2]. It would have been obvious to include wherein the ring-like structure has a width in a range from 2 µm to 100 µm, since it is obvious to combine prior art elements according to known methods to yield predictable results.  Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han (U.S. Pub. 2008/0157326) in view of Berry (U.S. Pat. 8283767), Ogawa (U.S. Pat. 6952049) and Kaprinidis (U.S. Pub. 2007/0111010), as applied above, and further in view of Hedler (U.S. Pub. 2009/0212420).
Regarding claim 19, Han fails to explicitly disclose the width of the interposer frame.  However, the width of the interposer can be set to a desired width to match the first and second semiconductor substrates being bonded.  Hedler [Para.28] discloses a typical silicon wafer width of 300 mm, and as such discloses a desired width of the interposer frame having a width in a range from about 300 µm to about 300 mm.  It would have been obvious to include the teachings of Hedler into the device of Han, since it is obvious to combine prior art elements according to known methods to yield predictable results.  Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.
Overall, Applicant’s arguments are not persuasive and the claims stand rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822